      Case 1:18-cr-00274-PLM ECF No. 86 filed 05/13/19 PageID.195 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                            ___________________________________

UNITED STATES OF AMERICA,
                                                         Case No. 1:18-cr-274-02
                                                         Hon. Paul L. Maloney
                          Plaintiff,                     U.S. District Judge

v.

LACY L. ZIMMERMAN,

                 Defendant.
______________________________/

     DEFENDANT’S MEMORANDUM FOR SENTENCING AND IN SUPPORT OF
            MOTION FOR VARIANCE UNDER 18 U.S.C. § 3553(a)


                Sentencing hearing scheduled for May 24, 2019, at 8:30 a.m.

I.        Introduction.

          Lacy Lynn Zimmerman appears for sentencing following her guilty plea to theft of

firearms, contrary to 18 U.S.C. § 924(m). She helped her boyfriend steal guns to trade for

methamphetamine. Her crime is a felony that carries a maximum penalty of 10 years in

prison.

          Ms. Zimmerman’s childhood was marred by her parents’ substance abuse and

early death. Her maternal grandparents cared for her during her early childhood. She

became addicted to heroin, but overcame that addiction following residential treatment,

yet sadly turned to methamphetamine. She is young—22 and intelligent. These

                                              1
       Case 1:18-cr-00274-PLM ECF No. 86 filed 05/13/19 PageID.196 Page 2 of 8



characteristics support a moderate sentence, long enough to promote respect for the law,

deter others, and give her the chance to rehabilitate herself.

         She asks the Court to impose a sentence of 48 months.

         To that end she has filed a motion for a variance from the sentencing range of 120

months suggested by the guidelines.

II.      Law of Sentencing.

         The Court must consider the sentence range that the sentencing guidelines advise,

but must also follow the law which requires a sentence “sufficient, but not greater than

necessary,” to comply with the purposes of sentencing found at 18 U.S.C. § 3553(a).

III.     Statutory Sentencing Factors Under18 U.S.C.§ 3553(a).

         1. 18 U.S.C. § 3553(a)(1): The Nature of the Offense.

         Ms. Zimmerman and her boyfriend, co-defendant Matteo Marroquin, were

addicted to methamphetamine. To get money to buy drugs and knowing that his drug

supplier, Andrew Leenheer,would give him drugs in exchange for guns, Marroquin

decided to break into the Graafschap Hardware Store in Holland, Michigan to steal guns.

With full knowledge of his plans, Ms. Zimmerman agreed to help. The break in took

place on December 8, 2018. Ms. Zimmerman watched as Marroquin broke into the store,

then followed him inside and helped him take 22 firearms. Marroquin traded two of them

to Leenheer for drugs. Police recovered the rest of the guns when they arrested Marroquin

and Zimmerman two days after the theft.


                                              2
    Case 1:18-cr-00274-PLM ECF No. 86 filed 05/13/19 PageID.197 Page 3 of 8



        2. 18 U.S.C. § 3553(a)(1): The History and Characteristics of the Defendant.

        Ms. Zimmerman was born on June 15, 1996. Her characteristics are accurately set

forth in paragraphs 90–102 of the presentence investigation report (PSR) and tell a sad

tale.

        Her mother struggled with drug abuse before she was killed in an accident when

Ms. Zimmerman was seven years old. Her father was not married to her mother and died

from a drug overdose. Ms. Zimmerman spent most of her childhood with her

grandparents but at age 10 went to live with friends of her grandparents.

        She began to use drugs as a teenager. She married at age 17 and had a daughter at

age 18. She was divorced, then had a child with another man who shared her heroin

addiction. He died of a heroin overdose in 2018.

        She met co-defendant Marroquin in early 2018, and the two began using

methamphetamine. To get money for drugs they turned to theft. They have charges

pending in Allegan County for breaking and entering a building, malicious destruction of

a building, and larceny in a building from incidents that took place in November and

December 2018 before the gun theft. Ms. Zimmerman is approximately 6 months

pregnant with co-defendant Marroquin’s child.

        She has several convictions related to her drug abuse, including two convictions

for organized retail crime, a conviction for retail fraud, and a conviction for delivery of

less than 50 grams of cocaine. See PSR ¶¶ 76–88.


                                              3
    Case 1:18-cr-00274-PLM ECF No. 86 filed 05/13/19 PageID.198 Page 4 of 8



       Ms. Zimmerman completed a 90 day residential treatment program for her heroin

addiction and stopped using heroin. Quitting heroin is a major achievement. See Exhibit

1, Ottagan Addictions Recovery records. Yet, unfortunately, after discharge from out-

patient treatment, she turned to methamphetamine.

       Ms. Zimmerman is bright, writes well, and has worked on completing her GED

while at the Allegan County Jail.

       3. 18 U.S.C. § 3553(a)(2): Purposes of Sentencing: Just Punishment, Deterrence,
Protecting the Public, and Rehabilitation for Defendant.

       Ms. Zimmerman was convicted of a serious offense. Her sentence must punish her,

deter others, and promote her rehabilitation.

       4. 18 U.S.C. § 3553(a)(3): Kinds of Sentences Available.

       The Court may sentence Ms. Zimmerman to any sentence ranging from probation

to 10 years in prison.

       5. 18 U.S.C. § 3553(a)(4): Sentencing Guidelines.

       The PSR calculates the sentencing range at 120 months based on an offense level

score of 33 and a criminal history category score of IV.1

       For the reasons set forth in the discussion of the offense Ms. Zimmerman asks for

a role adjustment of two levels because she played a minor role in the offense. But even if


       1
       The guideline sentencing range for offense level 33, criminal history category IV
is 188–235 months. Since this range exceeds the statutory maximum sentence of 120
months the range becomes 120 months. USSG Ch. 5 Pt. A, Sentencing Table, USSG §
5G1.1(a).

                                                4
    Case 1:18-cr-00274-PLM ECF No. 86 filed 05/13/19 PageID.199 Page 5 of 8



the Court grants her request, her sentencing range would not change since the sentencing

range for offense level 31, criminal history category IV is 151–188 months and exceeds

the statutory maximum sentence of 120 months. USSG Ch. 5 Pt. A, Sentencing Table,

USSG § 5G1.1(a).

       USSG § 3B1.2 is the guideline that addresses mitigating role. It says:

               Based on the defendant’s role in the offense, decrease the offense
       level as follow:
               (a) If the defendant was a minimal participant in any criminal
       activity, decrease by 4 levels.
               (b) If the defendant was a minor participant in any criminal activity,
       decrease by 2 levels.
               In cases falling between (a) and (b), decrease by 3 levels.

USSG § 3B1.2.

       The guideline applies to a defendant who plays a part in committing the offense

that makes her substantially less culpable than the average participant. USSG § 3B1.2

cmt. n. 3(A). Role depends on a fact-based determination after looking at the totality of

the circumstances. The Court should consider a non-exhaustive list of factors, including:

              (i) the degree to which the defendant understood the scope and
       structure of the criminal activity;

              (ii) the degree to which the defendant participated in planning or
       organizing the criminal activity;

              (iii) the degree to which the defendant exercised decision-making
       authority or influenced the exercise of decision-making authority;

             (iv) the nature and extent of the defendant’s participation in the
       commission of the criminal activity, including the acts the defendant
       performed and the responsibility and discretion the defendant had in

                                              5
      Case 1:18-cr-00274-PLM ECF No. 86 filed 05/13/19 PageID.200 Page 6 of 8



        performing those acts;

              (v) the degree to which the defendant stood to benefit from the
        criminal activity.

USSG§ 3B1.2 cmt. n. 3(C).

        The “application of a mitigating-role reduction . . . is a fact-based determination

that requires careful balancing.” United States v. Nicholson, 716 F. App’x 400, 422 (6th

Cir. 2017). The probation officer does not think that Ms. Zimmerman qualifies for a role

adjustment. But some circumstances of the offense support an adjustment.

        Ms. Zimmerman did not plan or organize the criminal activity and did not exercise

decision-making authority or influence the exercise of decision-making authority. She

went along, willingly, with Mr. Marroquin and helped him steal the firearms from the

hardware store, but she was not the one that negotiated with Andrew Leenheer or sold the

guns to him.

        6. 18 U.S.C. § 3553(a)(5): Policy Statements Issued by the Sentencing.
         Commission.

        Not applicable

        7. 18 U.S.C. § 3553(a)(6): Need to Avoid Unwarranted Sentence Disparities.

        Not applicable

        8. 18 U.S.C. § 3553(a)(7): Need to Provide Restitution.

        Not applicable

IV.     Conclusion.


                                              6
    Case 1:18-cr-00274-PLM ECF No. 86 filed 05/13/19 PageID.201 Page 7 of 8



       Sentencing is individualized in our legal system, despite the existence of

sentencing guidelines, and it is part of our tradition that “the punishment should fit the

offender and not merely the crime.” Pepper v. United States, 562 U.S. 476, 487–88

(2011).

       Here, Ms. Zimmerman’s youth, childhood, and loss of her parents can support a

below-Guidelines sentence

       Ms. Zimmerman’s youth is a valid consideration for the Court. “Immaturity at the

time of the offense conduct is not an inconsequential consideration. Recent studies on the

development of the human brain conclude that human brain development may not become

complete until the age of twenty-five. . . . While age does not excuse behavior, a

sentencing court should account for age when inquiring into the conduct of a defendant.”

Gall v. United States, 552 U.S. 38, 58 (2007) (quoting district court’s ruling with

approval).

       Ms. Zimmerman’s disadvantaged childhood and her personal history can also

support a sentence below the guideline range. “[A]buse suffered during childhood—at

some level of severity— can impair a person’s mental and emotional conditions.” United

States v. Rivera, 192 F.3d 81, 84 (2nd Cir. 1999). See United States v. Samuels, 2009

W.L. 875320 (S.D. N.Y., April 2, 2009) (imposing below-Guidelines sentence when the

defendant “was raised under poor economic circumstances with an abusive father

addicted to crack.”).


                                              7
   Case 1:18-cr-00274-PLM ECF No. 86 filed 05/13/19 PageID.202 Page 8 of 8



       The early loss of parents is another consideration that can support a below-

Guidelines sentence. United States v. Collington, 461 F.3d 805 (6th Cir. 2006) (affirming

below-Guidelines sentence when defendant’s father was murdered when defendant was

9-years-old and his mother died of cancer two years later).

       In addition to a below-Guidelines sentence, Ms. Zimmerman asks the Court to

recommend substance abuse treatment while she is in prison.



Dated: May 13, 2019                              Respectfully submitted,

                                                 /s/ Kenneth P. Tableman
                                                 Kenneth P. Tableman
                                                 Kenneth P. Tableman, P.C.
                                                 Attorney for Defendant Lacy Lynn
                                                 Zimmerman
                                                 161 Ottawa Avenue, Suite 404
                                                 Grand Rapids, MI 49503
                                                 (616) 233-0455




                                             8
